                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

SONJA LYNN PERRAULT,

             Plaintiff,

v.                                                           CV No. 18-467 CG

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

             Defendant.

              ORDER GRANTING MOTION FOR EXTENSION OF TIME

      THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Extend

Briefing Deadlines, (Doc. 20), filed December 20, 2018. The Court, noting that the

Motion is unopposed, finds that the Motion is well-taken and should be GRANTED.

      IT IS THEREFORE ORDERED that Plaintiff may file a Reply to her Motion to

Reverse or Remand Administrative Agency Decision on or before January 24, 2019.




                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
